Citation Nr: 0717735	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  02-08 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether a timely substantive appeal was received as to 
the January 2002 rating decision which assigned disability 
ratings for service-connected degenerative disc disease of 
the lumbar spine.  

2.  Entitlement to service connection for bilateral Achilles' 
tendonitis.  

3.  Entitlement to a compensable evaluation for degenerative 
arthritis of the left knee with limitation of motion and a 
history of Baker's cyst prior to May 16, 2005, and an 
evaluation in excess of 10 percent from May 16, 2005, 
forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to January 
1977.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from September 2000 and January 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The September 2000 
rating decision denied the veteran's claims for service 
connection for bilateral Achilles' tendonitis and an 
increased rating for left knee impairment.  The January 2002 
rating decision granted the veteran's claim for degenerative 
disc disease of the lumbar spine and assigned ratings for 
that disability.  

In February 2004, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to request additional information from the veteran, issue a 
statement of the case, afford the veteran a VA examination, 
obtain a medical opinion, and address due process concerns.  
Those actions completed, the matter has been returned to the 
Board for appellate consideration.  

In April 2007, the Board received a letter from the veteran 
in which he appears to be filing claims for increased ratings 
for his service-connected right knee disability and his 
service-connected disability of the spine.  He also indicated 
that the existence of recent VA treatment records regarding 
these disabilities.  These matters are referred to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  On February 14, 2002, the veteran was notified that his 
claim for entitlement to service connection for degenerative 
joint disease of the lumbar spine was granted in a January 
2002 rating decision, and assigned disability ratings of 20 
percent effective from August 1999 and 40 percent effective 
from November 2001.  

2.  On April 3, 2006, after receiving a timely notice of 
disagreement, the RO issued a statement of the case regarding 
the January 2002 rating decision that granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned ratings for that disability.

3.  On June 20, 2006, the RO received a substantive appeal, 
postmarked June 9, 2006, addressing the issue of disability 
ratings assigned for degenerative disc disease of the lumbar 
spine.  

4.  The preponderance of the evidence demonstrates that the 
veteran's bilateral Achilles' tendonitis did not have its 
onset during service and was not caused or aggravated by his 
service-connected disabilities of the knees or back.  

5.  Prior to May 16, 2005, the veteran's left knee disability 
did not result in limitation of motion, painful motion, 
ankylosis, or subluxation or instability.  

6.  From May 16, 2005 forward, the veteran's left knee 
disability has resulted in arthritis and painful flexion at 
90 degrees, but not limitation of extension, ankylosis, or 
subluxation or instability.  


CONCLUSIONS OF LAW

1.  The veteran's substantive appeal of the January 2002 
rating decision, which assigned disability ratings of 20 
percent from August 1999 and 40 percent from November 2001 
for service-connected degenerative disc disease of the lumbar 
spine, was not timely filed, and the Board lacks jurisdiction 
to consider the issue.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.109, 19.30, 20.101, 20.200, 20.202, 20.300, 
20.302, 20.304, 20.305 (2006).  

2.  The criteria for entitlement to service connection for 
bilateral Achilles' tendonitis have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

3.  The criteria for entitlement to a compensable evaluation 
for degenerative arthritis of the left knee with limitation 
of motion and a history of Baker's cyst, prior to May 16, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2006).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative arthritis of the left knee 
with limitation of motion and a history of Baker's cyst, from 
May 16, 2005, forward, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  In this case the adjudication in September 
2000 occurred before the enactment of the VCAA in November 
2000.  The Court has made it clear that where, as in this 
case, notice was not mandated at the time of the initial RO 
rating decision, the RO did not err in not providing such 
notice.  Id., VAOPGCPREC 7-2004.  The Court did state that 
the veteran does have the right to VCAA content-complying 
notice and subsequent VA process.  Id.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA is not applicable to the issue of whether a timely 
substantive appeal was received as to the January 2002 rating 
decision, because the law as mandated by statute, and not the 
evidence, is dispositive as to that issue.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994) (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought).  

VA satisfied the duty to notify with regard to the remainder 
of the claims on appeal by means of letters dated in March 
and September 2004, and April 2006.  The March 2004 letter 
informed the veteran of the requirements of a successful 
service connection claim, on both direct and secondary bases, 
and of a successful claim for an increased rating, that is, 
evidence that his disability had increased in severity.  He 
was told of his and VA's respective duties in obtaining 
evidence.  He was asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  The September 2004 letter specifically requested that 
the veteran submit any pertinent information and evidence in 
his possession to the RO.  The April 2006 letter provided the 
veteran with notice as to assignment of effective dates and 
additional notice regarding assignment of disability ratings.  
The content of these notice letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the timing of the VCAA notice letters did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had an opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see 
also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  Indeed, since the March 2004 letter, the veteran and 
his representative submitted additional argument in June and 
September 2006, respectively.  Additional evidence was 
obtained in the form of a VA examination in July 2005.  
Additional process was afforded the veteran by means a March 
2006 supplemental statement of the case.  Defects in timing 
as to assignment of disability ratings for his service 
connection claim, or as to assignment of effective dates for 
either claim, cannot result in prejudice to the veteran.  In 
this regard, the Board is denying these claims, thus 
rendering moot any questions regarding these downstream 
elements.  For these reasons, the veteran has not been 
prejudiced by the timing of the VCAA notice.

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has not sought VA 
assistance in obtaining any other evidence.  Appropriate VA 
examinations of the veteran's left knee were conducted in 
October 1999, November 2001, and July 2005.  Appropriate VA 
examinations of the veteran's Achilles' tendons were 
conducted in May 2000, November 2001 and July 2005.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Timeliness of substantive appeal -lumbar spine ratings

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) has been furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.101(d).

In February 2007, the veteran was given notice that the Board 
was going to consider whether a timely substantive appeal had 
been submitted with respect to the claim for a higher rating 
for service-connected degenerative disc disease of the lumbar 
spine.  He was given an opportunity to request a hearing or 
present argument related to this issue.  In April 2007, the 
Board received a letter from the veteran addressing his 
disability of his spine.  However, this letter provided no 
argument or evidence as to the timeliness of his substantive 
appeal, but reported only that he had undergone recent 
diagnostic tests involving his spine.  

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board's 
consideration of this issue does not violate the veteran's 
procedural rights.  In this regard, the February 2007 letter 
provided the veteran with notice of the pertinent 
regulations, as well as notice of the Board's intent to 
consider the issue.  He was given 60 days to submit argument 
on this issue and provided an opportunity to request a 
hearing.  

The threshold question is whether the appellant has submitted 
a timely substantive appeal.  As noted above, appellate 
review is initiated by an NOD and completed by a substantive 
appeal after an SOC is furnished by the RO.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  Proper completion and filing of 
a substantive appeal are the last actions a claimant needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  The NOD and 
the substantive appeal must be filed with the VA office that 
entered the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1).  The SOC is to be mailed to the claimant at his 
or her most recent address of record, with a copy provided to 
the claimant's representative.  38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  If the postmark is not of record, 
the postmark date will be presumed to be five days prior to 
the day of receipt of the document by VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  In computing the time limit for filing a 
written document, the first day of the specified period will 
be excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in the computation.  38 
C.F.R. § 20.305(a), (b).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, in Corry v. Derwinski, 3 Vet. App. 231 (1992), the 
Court held that there is no legal entitlement to an extension 
of time, but that 38 C.F.R. § 3.109(b) commits the decision 
to the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that, where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.

In this case, there is no communication of record prior to or 
following the expiration of the appeal period which could be 
construed as a request for extension of time to file a 
substantive appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.303.

In a January 2002 decision, the RO granted the veteran's 
claim for degenerative disc disease of the lumbar spine and 
assigned disability ratings of 20 percent, effective in 
August 1999 and 40 percent, effective in November 2001.  In a 
letter dated February 14, 2002, the veteran was notified of 
this decision and of his procedural and appellate rights.  A 
statement submitted by the veteran's representative in May 
2002 indicated the veteran's disagreement with the disability 
ratings assigned in the January 2002 decision.  This 
statement was accepted as an NOD.  On April 3, 2006, the RO 
issued an SOC regarding this issue to the veteran's last 
known address and provided a copy to the veteran's 
representative.  

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged official duties by 
mailing a copy of a VA decision to the last known address of 
the veteran and the veteran's representative, if any, on the 
date that the decision is issued.  See Woods v. Gober, 14 
Vet. App. 214, 220-21 (2000).  The veteran may rebut that 
presumption by submitting "clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary 
to establish that the VA decision was mailed to the claimant.  
See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent 
evidence that the claimant notified VA of a change of address 
and absent evidence that any notice sent to the veteran at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  See Cross v. Brown, 9 
Vet. App. 18, 19 (1996).

The Board concludes that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable; and that it is, therefore, presumed that the RO 
properly mailed the SOC and the cover letter forwarding the 
statement of the case, and that a VA Form 9 was included 
therein.  The veteran has made no allegations to the 
contrary.  Indeed, of record is a May 2004 letter in which 
the veteran directs VA to send all future correspondence to 
the address to which the April 3, 2006 SOC was mailed.  

Under the circumstances described above, the veteran must 
have perfected his appeal to the Board within 60 days 
following notice of the SOC.  He did not do so.  Following 
issuance of the April 2006 SOC, the next correspondence from 
either the veteran or his representative, was a letter from 
the veteran postmarked June 9, 2006 and received by the AMC 
on June 20, 2006.  This letter stated that the veteran 
"disagree[d] with my disability status with the VA" and 
referenced his right knee, left knee, and back disabilities.  

Assuming, without deciding, that this letter satisfies the 
content of a substantive appeal, neither this letter, nor any 
other communication of record, meets the regulatory 
requirements for a timely substantive appeal.  Under 38 
C.F.R. § 20.305, if a U.S. Postal Service postmark is of 
record, the postmark date will be accepted for the purposes 
of determining timely filing of a written document.  In 
computing this time limit, the first day of the specified 
period will be excluded and the last day included.  Id.  
Applying this regulation, the period for filing a substantive 
appeal to this issue expired at midnight on Friday, June 2, 
2006.  As the postmark date of the veteran's substantive 
appeal is June 9, 2006, the substantive appeal is not timely.  

In summary, the Board finds the appellant was properly 
provided notice of his appellate rights.  He has not 
proffered excuse for his failure to file a timely appeal.  
Absent a timely substantive appeal, an appeal was not 
perfected on assignment of disability ratings for the 
veteran's degenerative disc disease of the lumbar spine and 
the Board is without jurisdiction to adjudicate the claim.  




Service Connection

The veteran contends that he suffers from bilateral Achilles' 
tendonitis as a result of service.  Specifically, in a July 
2002 letter he argued that this disorder is the result of 
walking with an uneven gait due to his service-connected 
disabilities of the knees.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may also be granted, on a secondary basis, 
for a disability, which is proximately due to, or the result 
of an established service-connected disorder.  38 C.F.R. § 
3.310 (2006).  Similarly, any increase in severity of a non-
service connected disease or injury that is proximately due 
to or the result of a service connected disease or injury, 
and not due to the natural progress of the nonservice 
connected disease, will be service connected.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In the latter instance, the 
nonservice-connected disease or injury is said to have been 
aggravated by the service-connected disease or injury.  38 
C.F.R. § 3.310.  In cases of aggravation of a veteran's 
nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.322 (2006).  
Additionally, the Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records are absent for any complaint or 
treatment for either of the veteran's Achilles' tendons.  The 
only lower extremity injuries reported were of the veteran's 
knees and a contusion of his left ankle.  

In May 2000, the veteran underwent a VA examination of his 
Achilles' tendons by Dr. M.M.  The examiner reported that the 
veteran had been aware of painful swelling of the Achilles' 
tendons for at least a year, but that there was no history of 
an injury.  Physical examination found each tendon to be 
tender with slight diffuse swelling approximately one and 
one-half to two inches proximal to the tendon insertion.  He 
did not have significant limitation of motion of the ankle 
but there was additional discomfort in the tendons upon 
flexion and extension.  The examiner diagnosed the veteran 
with Achilles' tendonitis, the most likely basis of which is 
an early degenerative process within the substance of the 
tendons.  He opined that there was no direct relationship 
between his knee and back conditions and his Achilles' tendon 
problems and that it is more likely than not that the 
Achilles' tendon problems are unrelated to the service-
connected disabilities.  

The first post service evidence of treatment of the veteran's 
Achilles' tendon problems is found in October 2001 U.S. Navy 
medical treatment records.  These records note that the 
veteran is a member of the reserve military forces.  The 
treating physician, Dr. Fogelson, found both tendons to be 
tender to palpation.  He opined that the veteran had a long 
history of bilateral Achilles' problems that may be secondary 
to gait redistribution from long standing knee problems.  

In November 2001, the veteran again underwent VA examination 
of his Achilles' tendons by Dr. M.M, who indicated that he 
had reviewed the veteran's claims file.  Examination revealed 
bilateral symmetrical swelling of the tendons approximately 2 
inches proximal to the heel insertion.  His tendon problem 
had worsened since the last examination, and now restricted 
the range of motion of his ankles.  The examiner again opined 
that there was no direct relationship between the veteran's 
Achilles' tendonitis and his knee and back problems.  The 
examiner also commented on Dr. Fogelson's notation that the 
veteran's Achilles' tendonitis "MAY be secondary to gait 
distribution from longstanding knee disease."  Dr. M.M. 
remarked that Dr. Fogelson was simply speculating as to a 
possible cause of his Achilles' tendonitis but did not know 
the cause.  In noting that his opinion differed from that of 
Dr. Fogelson, Dr. M.M. indicated that he was requesting a 
consultation by Dr. J.M., another orthopedist.  

In December 2001, Dr. J.M. provided a consult opinion as to 
the etiology of the veteran's Achilles tendonitis.  In so 
doing, he stated that he had reviewed the report of Dr. M.M. 
and the veteran's chart.  Dr. J.M. agreed that the veteran's 
Achilles' tendonitis was unrelated to his knee and back 
problems.  He explained that the swelling of the Achilles' 
tendons and enlargement described in the report, as well as 
pain with limitation of motion, is usually due to 
degenerative changes or the deposition of material into the 
tendons, which is also degenerative.  He went on to state 
that this has nothing to do with knee or back problems but is 
an isolated metabolic problem and a degenerative problem. He 
termed the metabolic deposition "xathoma" and stated that 
the xathoma caused the enlargement and tenderness in the 
Achilles' tendons, rather than these conditions resulting 
from the veteran's knee and back disabilities.  

June and July 2002 U.S. Navy medical treatment records and a 
January 2002 letter from a U.S. Navy orthopedist report 
assessment and treatment of the veteran's Achilles' tendons 
but do not discuss etiology.  

In July 2005, another VA examination of the veteran's 
Achilles' tendons was conducted by yet another physician.  
This examination also included a review of the veteran's 
claims file.  Examination of the lower extremities found pes 
planus of the veteran's left and right foot and some 
tenderness over the Achilles' tendon, bilaterally.  The 
examiner opined that the veteran's Achilles' tendonitis would 
be primarily caused by bilateral pes planus, which, he 
stated, was a well known documented mechanism of increasing 
stress on the gastrocnemius-Achilles' unit with increasing 
tension applied to the tendon.  He definitively stated that 
the veteran's Achilles' tendonitis was not caused or 
aggravated by the left knee or back condition.  

The Board has considered all of the medical opinions detailed 
above and finds that the preponderance of the evidence is 
against a finding that the veteran's bilateral Achilles' 
tendonitis was caused or aggravated by his service-connected 
knee and/or back disabilities.  The weight to be attached to 
such opinions is within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000). 

Dr. Fogelson's October 2001 opinion does provide support for 
the veteran's claim, but, as Dr. M.M. indicated, that opinion 
was stated in speculative language, offering only a possible 
explanation for the veteran's Achilles' tendonitis.  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court found 
that medical evidence which merely indicates that a given 
medical condition "may or may not" have been caused by 
another condition, is too speculative to establish the 
presence of the claimed relationship.  In contrast, Dr. M.M., 
Dr. J.M., and the July 2005 VA examiner all provided non-
speculative opinions that the veteran's bilateral Achilles' 
tendonitis was not caused or aggravated by his service-
connected knee and back disabilities.  

Additionally, Dr. Fogelson's opinion amounted to a single 
sentence recorded in a clinic notation.  The opinions of the 
other physicians were of considerably greater detail, 
particularly that of Dr. J.M. which explained the pathology 
of the veteran's Achilles tendonitis.  Similarly, the July 
2005 examiner provided a comprehensive explanation of the 
likely biomechanical basis for the veteran' Achilles 
tendonitis, indicating that this basis, pes planus, was a 
well known cause for the tendonitis.  The veteran is not 
service connected for pes planus.  Taken together, these 
opinions outweigh Dr. Fogleson's opinion as these opinions 
are more detailed, provide clear rationale, are stated in 
terms of probability rather than possibility, and include 
review of the claims file.  

The medical opinions of Dr. M.M. and Dr. M.J. establish that 
the veteran's Achilles' tendonitis was not caused by his 
service-connected back and knee disabilities.  The medical 
opinions of Dr. M.M. and the July 2005 VA examiner establish 
that the veteran's Achilles' tendonitis had no relationship 
to and was not aggravated by his knee and back disabilities.  
Therefore, the Board finds that the veteran's bilateral 
Achilles' tendonitis was not caused or aggravated by his 
service-connected disabilities.  Furthermore, as there is no 
evidence of injury or treatment of his Achilles' tendonitis 
during service, service connection on a direct basis is not 
warranted.  

As the preponderance of the evidence is against the veteran's 
claim for service connection, his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

Service connection was established for impairment of the 
veteran's left knee in a May 1977 rating decision.  A 0 
percent (noncompensable) rating was assigned under 38 C.F.R. 
§ 4.71a Diagnostic Code 5257 and that rating remained in 
effect until the veteran filed his claim for an increased 
rating in August 1999.  During the pendency of this appeal, 
the RO increased the disability rating to 10 percent under 38 
C.F.R. § 4.71a Diagnostic Code 5010, characterizing the 
disability as reflected on the title page of this decision.  

38 C.F.R. § 4.71a, Diagnostic Codes 5010 directs VA to rate 
traumatic arthritis under the criteria for degenerative 
arthritis, found at 38 C.F.R. § 4.71a, Diagnostic Codes 5003.  
Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
However, when the limitation of motion would be rated 
noncompensable under a limitation of motion code, a 10 
percent rating may be assigned for each affected major joint 
or group of minor joints.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

38 C.F.R. § 4.71a Diagnostic Codes 5260 and 5261 provide 
ratings for limitation of flexion and extension of the knee, 
respectively.  Under Diagnostic Code 5260, flexion that is 
limited to 60 degrees warrants a 0 percent rating, flexion 
that is limited to 45 degrees warrants a 10 percent rating, 
flexion that is limited to 30 degrees warrants a 20 percent 
rating, and flexion that is limited to 15 degrees warrants a 
30 percent rating.  Under Diagnostic Code 5261, extension 
that is limited to 5 degrees warrants a 0 percent rating, 
extension that is limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, and extension limited to 20 degrees warrants a 30 
percent rating.  Standard motion of the knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation when 
slight, a 20 percent evaluation when moderate, and a 30 
percent evaluation when severe.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

October 1999 U.S. Navy medical treatment records show that 
the veteran complained of a recently reinjured left knee.  
However, neither these records nor any other post-service 
treatment records provide evidence addressing the rating 
criteria for the veteran's left knee.  

In October 1999, a VA examination of the veteran's left knee 
found slight crepitation but no indication of any significant 
ligamentous laxity.  Range of motion was measured from 0 
degrees of extension to 150 degrees of flexion.  The examiner 
speculated that the veteran may have been developing a very 
mild degree of arthritic reaction, as evidenced by increasing 
symptoms of stiffness and soreness.  X-rays showed a normal 
left knee.  

In November 2001, the veteran again underwent VA examination 
of his left knee.  The examiner recorded a comprehensive 
review of the veteran's medical history, stating that the 
veteran had a Baker's cyst removed from his left knee in 
1974.  The veteran reported feeling a popping or clicking 
sensation and there was a suggestion of intermittent swelling 
in the posterior aspect of the left knee.  No swelling was 
present on examination.  He also reported pain on extended 
activities such as running or jumping Range of motion was 
measured from 0 degrees of extension to 145 degrees of 
flexion with no significant pain.  The examiner stated that 
the examination strongly suggested the possibility of early 
osteoarthritis.  There was no indication of instability or 
incoordination, weakness, or fatigability.  

An MRI from January 2002 showed a small ganglion cyst near 
the insertion of the adductor magnus muscle, along the distal 
femur with partial rupture and a ganglion cyst within the 
medial gastrocnemius muscle near the musculotendinous 
junction.  A June 2004 MRI contains an additional finding of 
chronic medial collateral ligament injury, with intact 
cruciate ligaments and menisci.  X-rays from May 2005 showed 
mild medial compartment osteoarthritis of the veteran's left 
knee.  

In July 2005, the veteran again underwent VA examination of 
his left knee.  At this time he reported stiffness in the 
knee during the morning and pain behind the left knee on a 
daily basis due to prolonged walking.  Range of motion of the 
left knee was measured as 0 degrees of extension and 130 
degrees of flexion with pain at 90 degrees of flexion.  There 
was crepitus at the lateral tibial plateau with flexion.  
Repeated testing caused some discomfort but no further 
limitation due to pain, weakness, fatigue, lack of endurance, 
or incoordination.  The medial and lateral collateral 
ligaments were stable to varus and valgus stress.  Anterior 
and posterior drawer, Lachman, and McMurray tests were 
negative.  Patellar compression test was positive.  
Examination found no ankylosis, recurrent subluxation or 
instability of the left knee.  There was diffuse tenderness 
over the medial aspect of the patella at the femoral facet 
and in the popliteal fossa as well, but no joint line 
tenderness.  Nor was there any effusion, erythema, or edema 
noted over the left knee.  

Prior to the May 16, 2005 x-rays, no radiological evidence 
established that the veteran had arthritis of the left knee.  
While the VA examiner stated in October 1999 and November 
2001 that symptoms suggested early arthritis, the MRI reports 
from January 2002 and June 2004 do not contain an impression 
of arthritis.  Significantly, all evidence prior to May 2005 
shows that the veteran had full range of motion of the left 
knee and did not suffer any limitation of motion due to pain, 
or any other factor.  Given the objective evidence, the 
speculative statements in October 1999 and November 2001 are 
insufficient evidence to warrant a disability under any 
Diagnostic Code based on arthritis of the left knee, prior to 
May 16, 2005.  Further, no instability or subluxation was 
shown.

The May 2005 x-rays established radiological evidence of 
arthritis of the veteran's left knee.  More importantly, the 
July 2005 examination was the first evidence of painful 
motion of the left knee, on flexion.  While flexion was not 
limited to a compensable degree under Diagnostic Code 5260, 
the assigned 10 percent rating is appropriate, since May 16, 
2005, by application of either Diagnostic Code 5003 or 38 
C.F.R. § 4.59.  However, a higher rating would not be 
appropriate because there is no evidence of flexion limited 
by pain, or any other cause, to 30 degrees or less, or of any 
limitation of extension.  

Part of the basis for the grant of the 10 percent evaluation 
is based upon the fact that the veteran had pain at 90 
degrees of flexion.  In order to warrant an evaluation in 
excess of 10 percent for limitation of flexion, there must be 
the actual or functional equivalent of limitation of flexion 
to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
The veteran's limitation of flexion has not been remotely 
limited to 30 degrees and thus an evaluation in excess of 10 
percent is not warranted.   The VA examiner in 2005 stated 
that repeated testing caused some discomfort, but no further 
limitation due to pain, weakness, fatigue, lack of endurance, 
or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.

The veteran has not demonstrated extension of the knee 
limited to 10 degrees, and to assign two, separate, 
compensable ratings based on painful motion under two 
separate diagnostic codes (i.e., under Diagnostic Codes 5260 
and 5261) would be in violation of the rule of pyramiding.  
See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  The veteran has 
consistently demonstrated full extension to 0 degrees.

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997).  All examinations show 
that the veteran does not have instability or subluxation of 
the left knee.  Therefore, a rating under Diagnostic Code 
5257 would be improper.  

Finally, there is no evidence of symptomatic removal of 
semilunar cartilage of the left knee with locking or effusion 
into the joint, or of ankylosis, so 38 C.F.R. § 5256 and § 
5258 are not for application.  

Because the criteria for a rating higher than 10 percent, or 
for a separate rating, have not been met, the veteran's claim 
for a higher rating for his service-connected disability of 
the left knee must be denied.  For the reasons provided 
above, the preponderance of evidence is against the veteran's 
claims.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule 
as required by law and VA regulation.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  




ORDER

A timely substantive appeal was not received as to the 
January 2002 rating decision which assigned disability 
ratings for service-connected degenerative disc disease of 
the lumbar spine; therefore the appeal is dismissed.  

Entitlement to service connection for bilateral Achilles' 
tendonitis is denied.  

Entitlement to a compensable evaluation for degenerative 
arthritis of the left knee with limitation of motion and a 
history of Baker's cyst prior to May 16, 2005, and an 
evaluation in excess of 10 percent from May 16, 2005, 
forward, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


